As filed with the Securities and Exchange Commission on May11, 2015 Registration No. The Prospectus forming a part of this Registration Statement is a combined Prospectus under Rule429 of the General Rules and Regulations under the Securities Act of 1933 and relates to this Registration Statement and to Registration Statement Nos.333-67284 and 333-150457 on FormS-8 relating to Ball Corporation’s Common Stock Fund offered through the Ball Corporation Salary Conversion and Employee Stock Ownership Plan. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BALL CORPORATION (Exact Name of Issuer as Specified in Its Charter) Indiana 35-0160610 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 10Longs Peak Drive, Broomfield, Colorado 80021-2510 (Address of Principal Executive Offices) BALL COMMON STOCK FUND THE BALL CORPORATION SALARY CONVERSION AND EMPLOYEE STOCK OWNERSHIP PLAN (Full Title of the Plan) CT Corporation System, 1675Broadway, Suite1200, Denver, Colorado 80202 (Name and address of agent for service) Telephone number, including area code, of agent for service (303) 629-2500 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non accelerated filer o Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit** Proposed Maximum Aggregate Offering Price*** Amount of Registration Fee Common Stock (without par value) (including Preferred Stock Purchase Rights)* 2,000,000 shares (*) Each share of Ball Corporation Common Stock includes a right (“Ball Right”) to purchase SeriesA Junior Participating Preferred Stock of Ball or, under certain circumstances, Ball Common Stock, cash, property or other securities of Ball. (**) Estimated solely for purposes of calculating the registration fee pursuant to Rule457(c) and (h) under the Securities Act of 1933 based upon the average of high and low reported sales prices of the Registrant’s Common Stock, without par value, as reported by the NewYork Stock Exchange Composite Transactions Tape on May7, 2015. (***) In addition pursuant to Rule416(c) under the Securities Act of 1933, this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan described herein. The registration fee has been calculated pursuant to Section6(b) of the Securities Act and is equal to .0001162 of the proposed maximum aggregate offering price. PARTI INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents containing the information concerning the Ball Corporation 401(K) Plan, specified in PartI will be sent or given to employees as specified by Rule428(b)(1). These documents are not filed as part of this registration statement in accordance with the Note to PartI of the FormS-8 Registration Statement. PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference Ball Corporation (the “Registrant,” “Company” or “Corporation”) hereby incorporates the following documents herein by reference: (a) The Annual Report on Form10-K of the Company for the year ended December31, 2014, filed on February20, 2015. (b) The Company’s Annual Report for the year ended December31, 2013, for the 401(K) Plan and Employee Stock Ownership Plan on Form11-K filed on June26, 2014. (c) All reports of the Company filed pursuant to Sections13(a) or 15(d) of the Securities Exchange Act since December31, 2014. (d) The Company’s Notice of the 2015 Annual Meeting of Shareholders and Proxy Statement dated March16, 2015, issued in connection with the Annual Meeting of Shareholders on April29, 2015. (e) The description of the Company’s Common Stock contained in the Company’s Form8-A Registration Statement dated August3, 2006, and filed August3, 2006, including any amendment or report filed for the purpose of updating such description. (f) The Rights Agreement dated as of July20, 2006, between the Company and The First Chicago Trust Company of NewYork (filed by incorporation by reference to the Form8-A Registration Statement, No.001-07349 dated August3, 2006, and filed August3, 2006). (g) The Company’s Quarterly Report on Form10-Q for the quarter ended March31, 2015, filed with the SEC on May8, 2015. 2 (h) The Company’s Reports on Form8-K dated February5, 2015; February19, 2015; April30, 2015; May1, 2015; May7, 2015; and Form8-K/A filed with the SEC on May6, 2015 (other than the portions of such documents not deemed to be filed.) (i) Information or communications filed pursuant to Rule425 on February19, 2015; February20, 2015, March20, 2015; May1, 2015; May 5, 2015; May6, 2015; and May7, 2015 (other than the portions of such documents not deemed to be filed). (j) All documents subsequently filed by the Company pursuant to Sections13(a), 13(c), 14 and 15(d) of the Securities Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part hereof from the date of filing such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is incorporated or deemed to be incorporated by reference herein modified or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item4. Description of Securities Not applicable. Item5. Interests of Named Experts and Counsel RobertW. McClelland, Associate General Counsel, Ball Corporation, whose legal opinion is attached hereto as Exhibit5.1, is eligible to participate in the Ball Common Stock Fund. Item6. Indemnification of Directors and Officers Section23-1-37-8 of the Indiana Business Corporation Law provides as follows: (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if: The individual’s conduct was in good faith; and The individual believed: (A) In the case of conduct in the individual’s official capacity with the corporation, that the individual’s conduct was in its best interests; and (B) In all other cases, that the individual’s conduct was at least not opposed to its best interests; and In the case of any criminal proceeding, the individual either: 3 (A) Had reasonable cause to believe the individual’s conduct was lawful; or (B) Had no reasonable cause to believe the individual’s conduct was unlawful. (b) A director’s conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(B). (c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section. SectionB of ArticleXII of the Company’s Amended Articles of Incorporation provides as follows: Indemnification of directors, officers and employees shall be as follows: 1. The Corporation shall indemnify each person who is or was a director, officer or employee of the Corporation, or of any other corporation, partnership, joint venture, trust or other enterprise which he is serving or served in any capacity at the request of the Corporation, against any and all liability and reasonable expense that may be incurred by him in connection with or resulting from any claim, actions, suit or proceeding (whether actual or threatened, brought by or in the right of the Corporation or such other corporation, partnership, joint venture, trust or other enterprise, or otherwise, civil, criminal, administrative, investigative, or in connection with an appeal relating thereto), in which he may become involved, as a party or otherwise, by reason of his being or having been a director, officer or employee of the Corporation or of such other corporation, partnership, joint venture, trust or other enterprise or by reason of any past or future action taken or not taken in his capacity as such director, officer or employee, whether or not he continues to be such at the time such liability or expense is incurred, provided that such person acted in good faith and in a manner he reasonably believed to be in the best interests of the Corporation or such other corporation, partnership, joint venture, trust or other enterprise, as the case may be, and, in addition, in any criminal action or proceedings, had no reasonable cause to believe that his conduct was unlawful. Notwithstanding the foregoing, there shall be no indemnification (a)as to amounts paid or payable to the Corporation or such other corporation, partnership, joint venture, trust or other enterprise, as the case may be, for or based upon the director, officer or employee having gained in fact any personal profit or advantage to which he was not legally entitled; (b)as to amounts paid or payable to the Corporation for an accounting of profits in fact made from the purchase or sale of securities of the Corporation within the meaning of Section16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar provisions of any state statutory law; or (c)with respect to matters as to which indemnification would be in contravention of the laws of the State of Indiana or of the United States of America, whether as a matter of public policy or pursuant to statutory provisions. 2. Any such director, officer or employee who has been wholly successful, on the merits or otherwise, with respect to any claim, action, suit or proceeding of the character described herein shall be entitled to indemnification as of right, except to the extent he has otherwise been indemnified. Except as provided in the preceding sentence, any indemnification hereunder shall be granted by the Corporation, but only if (a)the Board of Directors, acting by a quorum consisting of directors who are not parties to or who have been wholly successful with respect to such claim, action, suit or proceeding, shall find that the director, officer or employee has met the applicable standards of conduct set forth in 4 paragraph1 of this SectionB of ArticleXII; or (b)outside legal counsel engaged by the Corporation (who may be regular counsel of the Corporation) shall deliver to the corporation its written opinion that such director, officer or employee has met such applicable standards of conduct; or (c)a court of competent jurisdiction has determined that such director, officer or employee has met such standards, in an action brought either by the Corporation, or by the director, officer or employee seeking indemnification, applying de novo such applicable standards of conduct. The termination of any claim, action, suit or proceeding, civil or criminal, by judgment, settlement (whether with or without court approval) or conviction or upon a plea of guilty or of nolo contendere, or its equivalent, shall not create a presumption that a director, officer or employee did not meet the applicable standards of conduct set forth in paragraph1 of this SectionB of ArticleXII. 3. As used in this SectionB of ArticleXII, the term “liability” shall mean amounts paid in settlement or in satisfaction of judgments or fines or penalties, and the term “expense” shall include, but shall not be limited to, attorneys’ fees and disbursements, incurred in connection with the claim, action, suit or proceeding. The Corporation may advance expenses to, or where appropriate may at its option and expense undertake the defense of, any such director, officer or employee upon receipt of an undertaking by or on behalf of such person to repay such expenses if it should ultimately be determined that the person is not entitled to indemnification under this SectionB of ArticleXII. 4. The provisions of this SectionB of ArticleXII shall be applicable to claims, actions, suits or proceedings made or commenced after the adoption hereof, whether arising from acts or omissions to act occurring before or after the adoption hereof. If several claims, issues or matters of action are involved, any such director, officer or employee may be entitled to indemnification as to some matters even though he is not so entitled as to others. The rights of indemnification provided hereunder shall be in addition to any rights to which any director, officer or employee concerned may otherwise be entitled by contract or as a matter of law, and shall inure to the benefit of the heirs, executors and administrators of any such director, officer or employee. In addition, the Company has purchased and maintains insurance, as permitted by Indiana law, on behalf of its directors and officers against certain losses that may arise out of their employment and which are recoverable under the indemnification provisions of Ball Corporation’s Amended Articles of Incorporation. Item7. Exemption from Registration Claimed Not applicable. Item8. Exhibits Ball Common Stock Fund described in the Ball Corporation Salary Conversation and Employee Stock Ownership Plan (the “Plan”) (filed as an Exhibit to Company’s Registration Statement on FormS-8, dated October30, 1990, and incorporated herein by reference). Amended Articles of Incorporation of the Company (filed as an Exhibit to Company’s Current Report on Form10-K filed February20, 2015, and the Certificate of Amendment to the Articles of Incorporation dated August7, 2006, as filed as an exhibit to Company’s Current Report on Form8-K, filed on August7, 2006, and incorporated herein by reference). 5 Bylaws of Company, as amended (filed as an Exhibit to Company’s Form10-K dated February20, 2015, and incorporated herein by reference). The Rights Agreement dated as of July20, 2006, between the Company and The First Chicago Trust Company of NewYork (filed by incorporation by reference to the Form8-A Registration Statement, No.001-07349 dated August3, 2006, and filed August3, 2006). The Company’s Annual Report on Form10-K for the year ended December31, 2014, filed on February20, 2015, which contains audited financial statements for the most recent fiscal year for which such statements have been filed, and incorporated herein by reference. The Company’s Annual Report for the year the year ended December31, 2013 for the 401(K) Plan and Employee Stock Ownership Plan on Form11-K filed on June26, 2014, and incorporated herein by reference. The Company’s Quarterly Report on Form10-Q for the quarter ended March31, 2015, filed with the SEC on May8, 2015, and incorporated herein by reference. The Company’s Current Report on Form8-K, filed on February5, 2015; February19, 2015; April30, 2015; May1, 2015; May7, 2015; and Form8-K/A filed with the SEC on May6, 2015 (other than the portions of such documents not deemed to be filed), and incorporated herein by reference. Information or communications filed pursuant to Rule425 on February19, 2015; February20, 2015; March 20, 2015; May1, 2015; May 5, 2015; May6, 2015; May7, 2015, (other than the portions of such documents not deemed to be filed), and incorporated herein by reference. Opinion of RobertW. McClelland as to the legality of the securities being registered. Consent of PricewaterhouseCoopers LLP. Consent of RobertW. McClelland (included in the opinion filed as Exhibit5.1). 24 Powers of Attorney. Item 9. Undertakings. (a) The undersigned Company hereby undertakes: To file, during any period in which offers or sales are being made of the securities registered hereby, a post-effective amendment to this Registration Statement: (i) To include any Prospectus required by Section10(a)(3) of the Securities Act of 1933; 6 (ii) To reflect in the Prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if the Registration Statement is on FormS-3 or FormS-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the SEC by the Company pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the Registration Statement. That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fideoffering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b) The undersigned Company hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Company’s Annual Report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 (and each filing of the annual report of the plans pursuant to Section15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the Registration Statement shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel, the matter has been settled by controlling precedent, 7 submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. (d) The undersigned Company hereby undertakes that it will submit or has submitted the employee benefit plan subject to this Registration Statement and any amendments thereto to the Internal Revenue Service (“IRS”) in a timely manner and has made or will make all changes required by the IRS to qualify the plan. 8 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, therewith duly authorized, in the city of Broomfield, State of Colorado, on May11, 2015. BALL CORPORATION (Registrant) By: /s/ JohnA. Hayes JohnA. Hayes Chairman, President and Chief Executive Officer May11, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Principal Executive Officer: /s/ JohnA. Hayes Chairman, President and Chief Executive Officer JohnA. Hayes May11, 2015 Principal Financial Accounting Officer: /s/ ScottC. Morrison Senior Vice President & Chief Financial Officer ScottC. Morrison May11, 2015 Controller: /s/ ShawnM. Barker Vice President and Controller ShawnM. Barker May11, 2015 A Majority of the Board of Directors: /s/ RobertW. Alspaugh * Director RobertW. Alspaugh May11, 2015 /s/ MichaelJ. Cave * Director MichaelJ. Cave May11, 2015 /s/ HannoC. Fiedler * Director HannoC. Fiedler May11, 2015 /s/ JohnA. Hayes * Chairman of the Board and Director JohnA. Hayes May11, 2015 /s/ R.David Hoover * Director R.David Hoover May11, 2015 9 /s/ GeorgiaR. Nelson * Director GeorgiaR. Nelson May11, 2015 /s/ GeorgeM. Smart * Director GeorgeM. Smart May11, 2015 /s/ TheodoreM. Solso * Director TheodoreM. Solso May11, 2015 /s/ StuartA. TaylorII * Director StuartA. TaylorII May11, 2015 *By JohnA. Hayes as Attorney-in-Fact pursuant to a Limited Power of Attorney executed by the directors listed above, which Power of Attorney has been filed with the Securities and Exchange Commission. By: /s/ JohnA. Hayes JohnA. Hayes As Attorney-in-Fact May11, 2015 10 The Plan. Pursuant to the requirements of the Securities Act of 1933, the trustee (or other persons who administer the employee benefit plan) have duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Broomfield, state of Colorado on May11, 2015. BALL CORPORATION 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN By: /s/ ScottC. Morrison ScottC. Morrison Senior Vice President and Chief Financial Officer 11 Exhibit Number Description Ball Common Stock Fund described in the Ball Corporation Salary Conversation and Employee Stock Ownership Plan (the “Plan”) (filed as an Exhibit to the Company’s Registration Statement on FormS-8, dated October30, 1990, and incorporated herein by reference). Amended Articles of Incorporation of the Company (filed as an Exhibit to the Company’s Current Report on Form10-K filed February20, 2015, and the Certificate of Amendment to the Articles of Incorporation dated August7, 2006, as filed as an exhibit to Company’s Current Report on Form8-K, filed on August7, 2006, and incorporated herein by reference). Bylaws of the Company, as amended (filed as an Exhibit to the Company’s Form10-K dated February20, 2015, and incorporated herein by reference). The Rights Agreement dated as of July20, 2006, between the Company and The First Chicago Trust Company of NewYork (filed by incorporation by reference to the Form8-A Registration Statement, No.001-07349 dated August3, 2006, and filed August3, 2006). The Company’s Annual Report on Form10-K for the year ended December31, 2014, filed on February20, 2015, which contains audited financial statements for the most recent fiscal year for which such statements have been filed, and incorporated herein by reference. The Company’s Annual Report for the year 2014 for the 401(K) Plan and Employee Stock Ownership Plan on Form11-K filed on June26, 2014, and incorporated herein by reference. The Company’s Quarterly Report on Form10-Q for the quarter ended March31, 2015, filed with the SEC on May8, 2015, and incorporated herein by reference. The Company’s Current Report on Form8-K, filed on February5, 2015; February19, 2015; April30, 2015; May1, 2015; May7, 2015; and Form8-K/A filed with the SEC on May6, 2015 (other than the portions of such documents not deemed to be filed), and incorporated herein by reference. Information or communications filed and/or furnished pursuant to Rule425 on February19, 2015; February20, 2015; March 20, 2015; May1, 2015; May 5, 2015; May 6, 2015; May 7, 2015, (other than the portions of such documents not deemed to be filed), and incorporated herein by reference. Opinion of RobertW. McClelland as to the legality of the securities being registered. Consent of PricewaterhouseCoopers LLP. Consent of RobertW. McClelland (included in the opinion filed as Exhibit5.1). 24 Powers of Attorney. 12
